Title: From Thomas Jefferson to George Jefferson, 10 April 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear Sir
              Washington Apr. 10. 1802.
            Your favors of the 2d. and 3d. are recieved, and I will attend to the having some funds remitted to you. you will recieve shortly a quarter cask and 2. boxes of wine shipped to you by mr Sheaff of Philadelphia, some nailrod and hoop iron from Roberts & Jones, to which will perhaps be added a quarter cask from Robertson & Brown of Norfolk, all to be forwarded to Monticello, where I expect to be for a fortnight or three weeks immediately after the rising of Congress. Accept my affectionate salutations.
            Th: Jefferson
           